Exhibit32.2 CERTIFICATION Pursuant to 18 U.S.C. 1350 (Section 302 of the Sarbanes-Oxley Act of 2002) In connection with the Amendment No. 2 to the Quarterly Report on Form 10-Q of Sen Yu International, Inc. (the “Company”) for thequarterendedSeptember 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Paul Li, Chief Financial Officer of the Company, hereby certifies, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 16, 2011 By: /s/ Paul Li Name: Paul Li Title: Chief Financial Officer (principal accounting officer)
